DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on September 14, 2022.
	Claims 1-3, 5-7, 9, 16-17, and 21-26 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claim(s) 1-3, 7, 9, 16-17, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Davisson et al., WO 2019/182947 (published September 26, 2019; effective filing date: March 19, 2018).  The instant claims read on reference disclosed compounds, see the structural formula (I) at page 2, and the corresponding species disclosed at page 8, and the species of the examples.  The reference teaches that ‘the invention relates to a drug conjugate’ (see paragraph [0020] at page 9), and ‘a pharmaceutical composition comprising nanoparticles of the disclosed compounds’ (see paragraph [0021] at page 9).  The reference disclosed compounds are taught to be useful as antiviral agents, see for example, paragraphs [0016] and [0017] at page 9.
The instant claims 1 and 16 as amended delete “O” from the definition of X and there by remove the compounds disclosed at page 8.  The instant claims, however, continue to read on the compounds of the examples, for example, see the compound (1d) in the examples at page 50, wherein X is NR, wherein R is alkyl.
Note:	The instant application is a continuation-in-part of S.No. 16/982,354 and the claims are not fully supported by the disclosure of the parent application.  Accordingly, the effective filing date of instant application is April 6, 2021.
	Applicant argues that ‘independent claim 1 is supported by the disclosure of Application No. 16/982,354, for example, at paragraph [0007] …’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.  Contrary to applicant’s assertion, the instant independent claim 1 is not found to be fully supported by the disclosure of the parent ‘354 application.  A representative comparison of instant claim and disclosure of ‘354 application is provided below:
Application No. 16/982,354
Application No. 17/223,106
Paragraph [0007] at pages 2-3:
A is C, C=O, CR, CH, CHR, O, S, N, NH, NR
Claim 1:
A is C=O, CR2, CH2, CHR, S, NH, NR wherein R is alkyl
X is C, C=O, CR, CH, CHR, O, S, N, NH, NR
X is C=O, CR2, CH2, CHR, S, NH, NR wherein R is alkyl
R1 is hydrogen, an alkyl, alkylamide, alkylamido, alkylamino, alkenyl, alkenylamide, alkenylamido, alkenylamino, alkynyl, alkynylamide, alkynylamido, alkynylamino, heteroalkyl, heteroalkenyl, heteroalkynyl, heterocyclyl, cycloalkyl, cycloalkenyl, cycloheteroalkyl, cycloheteroalkenyl, acyl, aryl, heteroaryl, arylalkyl, arylalkenyl, or arylalkynyl, each of which is optionally substituted
R1 is hydrogen, an alkyl, alkylamide, alkenyl, alkenylamide, alkenylamino, alkynyl, alkynylamide, alkynylamino, heterocyclyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, acyl, aryl, heteroaryl, arylalkyl, arylalkenyl, or arylalkynyl



R2 and R3 are each independently selected from the group consisting of hydrogen, deuterium, halo, azido, cyano, nitro, hydroxy, amino, thio, carboxy, ester, amide, and derivatives thereof, and acyl, sulfoxyl, sulfonyl, phosphate, phosphoryl, alkyl, alkenyl, alkynyl, heteroalkyl, heteroalkenyl, heteroalkynyl, heterocyclyl, cycloalkyl, cycloalkenyl, cycloheteroalkyl, cycloheteroalkenyl, aryl, heteroaryl, arylalkyl, arylalkenyl, and arylalkynyl, each of which is optionally substituted
R2, R3 and R4 are each independently selected from the group consisting of hydrogen, deuterium, -CN, -CF3, and a halo


	As can be seen from the above, the instant claim recites, for example, the term “CR2 wherein R is alkyl” under the definition of A and X, and the prior application 16/982,354 does not disclose the term for the variables at the analogous location.  The term ‘CR2’ represents numerous groups, all of which are not supported in the parent application.  Next, the instant claim recites that ‘R1 is heterocycloalkenyl’ and there is no support in the parent application for this definition.  This term was added to the definition of R1 in the amendment filed on September 9, 2022 and applicant did not indicate support for this term.  Further, the definition of R2, R3 and R4 includes “-CF3” (i.e., trifluoromethyl) and this is not found to be supported in the original application for the above variables.  The ‘354 application discloses that ‘each of the groups recited under R2, R3 and R4 is optionally substituted’ and provides explanation of ‘alkyl optionally substituted’ at paragraph [0047] (page 18).  The disclosure includes ‘haloalkyl’ as a substituent on the alkyl group, however, does not include ‘halo’ as a substituent on the alkyl.  As per the disclosure in paragraph [0047], the scope of R2, R3 and R4 includes for example ‘alkyl substituted by haloalkyl’, however, does not include ‘alkyl substituted by halo’.
	Only a representative comparison of instant claims and the disclosure of Application No. 16/982,354 is provided above to show the lack of support in the parent application.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application(s), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, the effective filing date for instant claims is April 6, 2021, and Davisson et al., WO 2019/182947 is available as prior art to the instant application.

Claims 1-3, 5-7, 9, 16-17, and 21-26 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 4-5, 8-9, 11-13, 20, and 23 of
copending Application No. 16/982,354. The reasons from previous office action are
incorporated here by reference.
It is acknowledged that ‘applicant will submit a terminal disclaimer, if deemed
appropriate, upon indication of allowable subject matter’. The rejection is still deemed proper
and is hereby maintained for the reasons set forth in the previous office action.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9, 16-17, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on September 9, 2022, applicant amended independent claims 1 and 16, and added new claims 21-26, wherein all of the independent claims (i.e., claims 1, 16, 21, 25, and 26), the definition of R1 was amended to recite the term “heterocycloalkenyl” and applicant did not particularly indicate where in the original application the newly added recitation ‘R1 is heterocycloalkenyl’ is supported.  The instant claims reciting “R1 is heterocycloalkenyl” do not find support in the application as filed and/or applicant has not submitted where support can be found in the original application.  The amendment results in numerous embodiments or species represented by the structures of instant claims for which there is no support in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 22 recites the limitation "The compound according to claim 21, wherein R1 is … … -CH2CH2O(CH2)nR7, -CH2CH2CH2O(CH2)nR7, -CH2CH2CH2CH2O(CH2)nR7, or -CH2(CH2)nR7, wherein n = 1-4 and R7 is … …".  There is insufficient antecedent basis for this limitation in claim 21 on which claim 22 is dependent.  In claim 21, the definition of R1 does not include the antecedent basis for some of the groups recited in claim 22.  For example, the group “-CH2CH2O(CH2)nR7” is an alkoxy-alkyl- group substituted with R7 and R7 can be, for example, 
    PNG
    media_image1.png
    40
    196
    media_image1.png
    Greyscale
.  The definition of R1 in claim 21 does not include such groups.  Further, claim 22 recites that “R1 is 
    PNG
    media_image2.png
    79
    293
    media_image2.png
    Greyscale
, …”, for which the antecedent basis appears to be in the term ‘heterocycloalkyl’, which may be interpreted as “heterocyclyl-alkyl-” group.  Claim 23 also contains the same discrepancy and therefore, included here.
Claim 24 recites the limitation "The compound according to claim 21, wherein said compound has the following structure: … …" in lines 1-5.  There is insufficient antecedent basis for this limitation in claim 21 on which claim 24 is dependent.  The first and fourth compounds in claim 24 have an alkyl group (specifically -CH2CH3 and –(CH2)3-CN) as the R1 substituent, and in claim 21, the definition of R1 does not include these groups.  The second and third compounds in claim 24 have -CH2-C≡C and –(CH2)3-C≡C as the R1 substituent, both of which are alkynyl groups (specifically C3 and C5 alkynyl groups).  Again, R1 in claim 21 does not include ‘alkynyl’ as an option.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fan et al., CAPLUS Abstract 160:158962 (2013).
	Claims 21, 24 and 26 read on reference disclosed compounds, see the lignan derivatives disclosed in the enclosed copy of CAPLUS computer search report.  The reference discloses that the compounds are useful as antiviral agents, see the abstract.  For example, the reference disclosed compound RN 1526985-57-8 (see page 665) is identical to the second compound of instant claim 24.  The reference discloses the compound RN 1526985-59-0 (see the structure at page 666), wherein the compound has 
    PNG
    media_image3.png
    90
    105
    media_image3.png
    Greyscale
as the R1 substituent, which is analogous to ‘heterocycloalkyl’ of instant claims 21 and 26.
	Claims 22 and 23 are directed to compounds that are structurally analogous to reference disclosed compounds.
	The instant claim 25 recites X is O and differs by reciting A is CHR wherein R is alkyl.  Accordingly, the claim differs from the reference disclosed compounds by having an alkyl (e.g., a methyl, i.e., CH3) group in place of hydrogen (i.e., H vs. CH3).  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds taught by the reference and prepare the corresponding structural analog, e.g., by substituting methyl in place of hydrogen, because the skilled chemist would have the reasonable expectation that such structurally analogous compounds of the reference compounds would have similar properties and, thus, the same use as taught for the reference compounds as a whole i.e., as antiviral agents. One having ordinary skill in the art would have been motivated to prepare structural analog of the reference disclosed compound by modifying the naphtho[2,3-c]furan-1-one ring, for example, by replacing a ring hydrogen atom with a methyl group, because such structurally analogous compounds are expected to possess similar properties. It has been held that compounds that are structurally analogous to prior art compounds are prima facie obvious, absent a showing of unexpected results.
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 29, 2022